          Case 1:14-cv-08065-VEC Document 251 Filed 06/15/21 Page 1 of 2

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #:
 -------------------------------------------------------------- X             DATE FILED: 6/15/2021
 GEORGE AIRDAY,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :   14-CV-8065 (VEC)
                            -against-                           :
                                                                :         ORDER
                                                                :
 THE CITY OF NEW YORK and KEITH                                 :
 SCHWAM,                                                        :
                                                                :
                                              Defendants. X
 --------------------------------------------------------------
VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 4, 2021, the Court ordered Plaintiff to file a proposed form of

judgment after the jury returned a verdict in Plaintiff’s favor on two of his four claims (Dkt.

238);

        WHEREAS on June 11, 2021, Plaintiff filed a Proposed Judgment, which provides for

payment of pre-judgment interest at a rate of 3.57%, compounded annually (Dkt. 242); and

        WHEREAS on June 11, 2021, Plaintiff filed a letter motion setting forth the reasons

supporting his proposed award of pre-judgment interest at a rate of 3.57% (Dkt. 241);

        IT IS HEREBY ORDERED that Defendants must respond to Plaintiff’s Proposed

Judgment and letter motion not later than the current deadline for any post-trial motions, July 2,

2021. Defendants must also address whether they agree with Plaintiff’s proposal that Defendants

are jointly and severally liable for the entire judgment.

        IT IS FURTHER ORDERED that, to the extent both parties are interested, the Court

stands ready to refer the parties to the magistrate judge for a post-trial settlement conference.




                                                   Page 1 of 2
         Case 1:14-cv-08065-VEC Document 251 Filed 06/15/21 Page 2 of 2




Should all parties be interested, they should file a joint letter with the Court requesting that this

matter be referred to the magistrate judge for a settlement conference.



SO ORDERED.
                                                           ______________________ _ _______
                                                       _________________________________
Date: June 15, 2021                                          VALERIE CAPRON
                                                                        CAPRONI   NI
      New York, NY                                         United States District Judge




                                             Page 2 of 2
